Exhibit 10.2

 

MOTIVE, INC.

 

RESTRICTED STOCK AGREEMENT

PURSUANT TO

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

This Restricted Stock Agreement (“Agreement”) is between MOTIVE, INC., a
Delaware corporation (the “Company”) and                          (the
“Grantee”), an employee of the Company or one of its Subsidiaries, regarding an
award (“Award”) of                  Common Shares (as defined in the MOTIVE,
INC. AMENDED AND RESTATED EQUITY INCENTIVE PLAN (the “Plan”), such Common Shares
comprising this Award referred to herein as “Restricted Stock”) awarded to the
Grantee on                          (the “Award Date”), such number of shares
subject to adjustment as provided in Article 11 of the Plan, and further subject
to the following terms and conditions:

 

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

 

2. Vesting Schedule. The Award hereby granted shall become vested in full on
November 1, 2006, or earlier upon either a Change in Control of the Company or
the termination of Grantee’s Employment by reason of death or Disability.

 

3. Forfeiture of Award. Except as provided in any other written agreement
between the Grantee and the Company, if the Grantee’s Employment terminates
other than by reasons set forth in Section 2 above, all unvested Restricted
Stock as of the termination date shall be forfeited.

 

4. Escrow of Shares. During the period of time between the Award Date and the
earlier of the date the Restricted Stock vests or is forfeited (the “Restriction
Period”), the Restricted Stock shall be registered in the name of the Grantee
and held in escrow by the Company, and the Grantee agrees, upon the Company’s
written request, to provide a stock power endorsed by the Grantee in blank. If
any certificate is issued during the Restriction Period, it shall bear a legend
as provided by the Company, conspicuously referring to the terms, conditions and
restrictions described in this Agreement. Upon termination of the Restriction
Period, a certificate representing such shares shall be delivered upon written
request to the Grantee as promptly as is reasonably practicable following such
termination.

 

5. Code Section 83(b) Election. The Grantee shall be permitted to make an
election under Code Section 83(b), to include an amount in income in respect of
the Award of Restricted Stock in accordance with the requirements of Code
Section 83(b).

 

6. Dividends and Voting Rights. The Grantee is entitled to receive all dividends
and other distributions made with respect to Restricted Stock registered in his
name and is entitled to vote or execute proxies with respect to such registered
Restricted Stock, unless and until the Restricted Stock is forfeited.

 

7. Delivery of Shares. The Company shall not be obligated to deliver any Common
Shares if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Shares are listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of Common Shares to comply with any such
law, rule, regulation or agreement.



--------------------------------------------------------------------------------

8. Notices. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Award shall be in writing and shall be by registered or
certified United States mail, postage prepaid, or hand delivery to Motive, Inc.,
12515 Research Blvd., Building 5, Austin, TX 78759, Attn: Chief Financial
Officer. Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.

 

9. Assignment of Award. Except as otherwise permitted by the Committee, the
Grantee’s rights under the Plan and this Agreement are personal; no assignment
or transfer of the Grantee’s rights under and interest in this Award may be made
by the Grantee other than by will or by the laws of descent and distribution or
by a qualified domestic relations order, and this Award is payable during his
lifetime only to the Grantee, or in the case of a grantee who is mentally
incapacitated, this Award shall be payable to his guardian or legal
representative.

 

10. Payment of Par Value. The Company’s obligation to deliver the shares of
Restricted Stock to Grantee upon the vesting of such shares shall be subject to
the payment in full of the requisite par value per share of the shares of
Restricted Stock prior to such issuance (collectively, the “Par Value”). If the
Company has not received from Grantee cash, a check or other available funds for
the full amount of the Par Value by 5:00 P.M. Central Standard Time within
thirty (30) days after the Award Date, or Grantee has not made by that date such
other provision for the payment of the Par Value in form satisfactory to the
Committee or Board in its sole discretion, the Company shall pay the Par Value
of the shares of Restricted Stock on behalf of Grantee and will report the
amount of such payment as income to Grantee for the taxable period of Grantee
during which the shares of Restricted Stock are granted. Grantee acknowledges
and agrees that he shall be responsible for the payment of any and all federal,
state and local taxes on such income if the Company pays the Par Value on behalf
of Grantee.

 

11. Withholding. The Company’s obligation to deliver shares of Restricted Stock
to the Grantee upon the vesting of such shares shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements (the “Required Withholding”). The Company shall
withhold from the Restricted Stock that would otherwise have been delivered to
the Grantee the number of shares necessary to satisfy the Grantee’s Required
Withholding, and deliver the remaining shares of Restricted Stock to the
Grantee, unless the Grantee has made arrangements with the Company for the
Grantee to deliver to the Company cash, a check or other available funds for the
full amount of the Required Withholding by 5:00 p.m. Central Standard Time on
the date the shares of Restricted Stock become vested. The amount of the
Required Withholding and the number of shares of Restricted Stock to be withheld
by the Company, if applicable, to satisfy the Grantee’s Required Withholding,
shall be based on the Fair Market Value of the shares of vested Restricted Stock
on the date prior to the applicable date of vesting.

 

12. Stock Certificates. Certificates representing Common Shares issued pursuant
to the Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against Common Shares issued pursuant to this Award until
all restrictions and conditions set forth in the Plan or this Agreement and in
the legends referred to in this Section 12 have been complied with.

 

13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights

 

-2-



--------------------------------------------------------------------------------

or obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 9 of this Agreement.

 

14. No Employment Guaranteed. No provision of this Agreement shall confer any
right upon the Grantee to continued Employment with the Company or any
Subsidiary.

 

15. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an excise tax under Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the excise tax and no action taken to
comply with Section 409A shall be deemed to impair a benefit under this
Agreement.

 

16. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas.

 

17. Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Grantee.

 

        MOTIVE, INC.            

By:

               

Name:

               

Title:

   

 

The Grantee hereby accepts the foregoing Restricted Stock Agreement, subject to
the terms and provisions of the Plan and administrative interpretations thereof
referred to above.

 

        GRANTEE: Date:            

 

 

       

Grantee’s Address:

                                         

 

-3-